Citation Nr: 0321191	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for undiagnosed 
illness, including chronic fatigue syndrome.

2.  Entitlement to service connection for depression and 
depressive disorder, claimed as sleeplessness, headaches, and 
mood swings.

3.  Entitlement to service connection for antibody titer 
positive for histoplasmosis, microsporida, and Epstein Barr 
virus.

4.  Entitlement to service connection for arthritis of the 
shoulders and knees (claimed as muscle and joint aches).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991 with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In February 2003, a hearing was held before the undersigned 
in Washington, D.C., who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107 (West 
2002).

In June 2002, the RO denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder.  It does not appear that the veteran filed a timely 
notice of disagreement with the RO.  During his testimony 
before the undersigned in February 2003, the veteran appeared 
to raise the issue of entitlement to service connection for 
post-traumatic stress disorder again.  This issue is referred 
to the RO for appropriate action.





FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and developed chronic 
fatigue syndrome related to service in Southwest Asia.

3.  The veteran does not have antibody titer positive for 
histoplasmosis, microsporida, and Epstein Barr virus based on 
the medical evidence of record.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was incurred in service. 38 
U.S.C.A. §§ 1110, 1117, (West 2002).

2.  Antibody titer positive for histoplasmosis, microsporida, 
and Epstein Barr virus were not incurred in or aggravated by 
service either on a direct basis or as a result of 
undiagnosed illness. 38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

With respect to the issues of service connection for 
undiagnosed illness, including chronic fatigue syndrome, and 
for antibody titer positive for histoplasmosis, microsporida, 
and Epstein Barr virus (hereinafter cumulatively referred to 
as Epstein Barr virus), the Board finds that through 
correspondence, the rating decision, the statement of the 
case and the supplemental statement of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claim. Pertinent identified medical and other records 
have been obtained. The Board finds that the notice and duty 
to assist provisions of the law have been satisfied. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) An undiagnosed 
illness. (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following: (1) 
Fatigue. (2) Unexplained rashes or other dermatological 
signs or symptoms. (3) Headache. (4) Muscle pain. (5) 
Joint pain. (6) Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) Gastrointestinal 
signs or symptoms. (11) Cardiovascular signs or 
symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117.  In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  See 68 Fed. Reg. 34539, 34540 
(2003) (to be codified at 38 C.F.R. § 3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." 
This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." Also, "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  See 68 Fed. Reg. 34539, 34540 (2003) (to be 
codified at 38 C.F.R. § 3.17).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Undiagnosed illness

The Board finds that service connection is warranted for 
undiagnosed illness characterized by chronic fatigue syndrome 
(CFS).  The veteran maintains that he developed these 
problems as a result of his service in Southwest Asia.  

Although the service medical records do not show findings of 
the veteran's current complaints, the post-service medical 
records indicate that the veteran has consistently complained 
of fatigue since his discharge from service.  The post-
service medical evidence also reveals diagnoses of CFS.  
According to VA medical records, the veteran was diagnosed 
with CFS by a VA examiner in a September 1997 report.  There 
are also various subsequent VA outpatient and inpatient 
medical evidence that reveals findings of CFS.  

CFS is a "medically unexplained chronic multisymptom illness 
. . . that is defined by a cluster of signs and symptoms" 
amenable to a presumption of incurrence during Persian Gulf 
War service in Southwest Asia. 38 U.S.C.A. § 1117(a)(2)(B) 
(West 2002). Based on the veteran's lay competence to report 
debilitating fatigue, as he has for years, and the medical 
evidence of record that he has CFS, the evidence supports 
service connection based on a presumption of incurrence 
during service the Southwest Asia theater of operations. 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002). 

The Board notes that the veteran has been generally diagnosed 
with possible Epstein Barr virus.  Epstein Barr is a 
diagnosesd illness, which is not subject to the presumption 
of incurrence due to the Gulf War Syndrome, and has not been 
shown to have been present during service.  It was considered 
by VA as a possible diagnosis in 1997, and additional tests 
were to be conducted with respect to other infectious 
processed.  However, the Board notes that the general 
symptoms of Epstein Barr virus mirror the symptoms of CFS.  
Nevertheless, the Board finds the evidence of record 
diagnosing the veteran with CFS has more credibility because 
it is based on a longitudinal review of the record and 
definite diagnoses of CFS.  

Accordingly, given that the evidence of record fails to show 
a confirmed diagnosis of Epstein Barr virus related to 
service, and that the medical evidence of record since 1996 
overwhelmingly shows that the veteran has been diagnosed with 
CFS, the Board finds that the veteran's claim for Epstein 
Barr virus is denied.


ORDER

Service connection for chronic fatigue syndrome as a result 
of undiagnosed illness is granted.

Service connection for antibody titer positive for 
histoplasmosis, microsporida, and Epstein Barr virus is 
denied.
 

REMAND

A determination has been made that additional development is 
necessary with respect to the issue of service connection for 
major depression and depressive disorder (claimed as 
sleeplessness, memory loss, headaches, mood swings as due to 
undiagnosed illness), and for arthritis of the shoulders and 
knees (claimed as muscle and joint aches).  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must create a third volume of 
the veteran's claims files and associate 
the recently received medical evidence 
into that third volume.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations.  Send the claims folder to 
the physician for review.  Any tests or 
studies deemed necessary to make this 
determination should be undertaken or 
ordered by the physician.  The report 
should indicate that the records were 
reviewed.  

A)  A psychiatric examination to 
determine the nature and etiology of 
his major depression and/or 
depressive disorder (claimed as 
sleeplessness, memory loss, 
headaches, mood swings as due to 
undiagnosed illness).  The examiner 
should also determine whether the 
veteran's major depression and/or 
depressive disorder is caused or 
results I additional disability due 
to the veteran's service connected 
chronic fatigue syndrome.  Although 
the veteran's service medical 
records are negative for findings of 
a psychiatric disorder, numerous VA 
medical records (which are marked 
with yellow tabs on the right side 
of the claims files) indicate that 
there may be a relationship between 
the veteran's diagnosed chronic 
fatigue syndrome and his major 
depression and/or depressive 
disorder.  

B)  The RO should also schedule a VA 
orthopedic examination in order to 
determine whether the veteran has 
arthritis of the shoulders and 
knees, shown by x-ray.  

?	The orthopedic examiner should 
note that the veteran was in 
service from December 1990 to 
June 1991, and he has 
consistently complained of 
shoulder and knee pain since 
serving in the Persian Gulf.  
The evidence of record is 
ambiguous as to whether the 
veteran has arthritis of the 
knees and joints because there 
are no x-ray studies of record 
to support this.  

?	In this regard, the Board notes 
that the veteran's January 1990 
annual service examination is 
negative for findings of a 
shoulder or knee disorder.  
Subsequent service medical 
records indicate that the 
veteran complained of shoulder 
and knee pain.  According to a 
January 1991 service outpatient 
treatment record (one month 
after he was activated) the 
veteran complained of a three-
month history of "atraumatic" 
right shoulder pain.  The 
service medical professional 
diagnosed the veteran with 
right shoulder calcific 
tendonitis.  In April 1991, a 
service x-ray study revealed 
degenerative changes in the 
left shoulder and a normal 
right shoulder.  After service, 
the veteran continued to 
complain of bilateral shoulder 
pain.  These records are 
located in the mailing 
envelopes in volumes one and 
two that normally contain 
service medical records. 

?	If the veteran has arthritis of 
the shoulders and/or knees, as 
shown by x-ray, the examiner 
should determine, supported by 
discussing medical principles 
as applied to specific medical 
evidence in this case, whether 
it is "likely," "at least as 
likely as not," or 
"unlikely" that any current 
arthritis developed before 
service in December 1990, 
during service, or within one-
year of discharge from service 
in June 1991.  If the examiner 
determines that arthritis 
developed prior to service 
activation in December 1990, 
then the examiner should 
determine whether it is 
"likely," "at least as 
likely as not," or 
"unlikely" that any pre-
service disorder of the 
shoulders and/or knees was 
aggravated during service.

?	If arthritis is not shown by x-
ray evidence in either the 
shoulders and/or knees, then 
the examiner should determine 
whether any diagnosed shoulder 
and/or knee disorder is 
"likely," "at least as 
likely as not," or 
"unlikely" to have developed 
during service or is 
proximately due to undiagnosed 
illness or depression. 

?	("As likely as not" does not 
mean "possible," but, rather, 
that the medical evidence both 
in favor of and against a 
causal relationship is so 
evenly balanced that, in the 
examiner's expert opinion, it 
is as medically sound to 
determine that there is a 
causal connection as it is to 
find against such a 
connection.)

C)  If the examiner(s) determine 
that the veteran does not cooperate, 
then please have the examiner(s) 
review the record and address the 
foregoing questions based on a 
review of the record without a 
physical examination.

D)  If it is not medically possible 
to make the foregoing findings, the 
examiner(s) should state this and 
explain why.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. §  3.655 (2002).

4.  After the development instructions 
above have been completed, please notify 
the veteran of the VCAA in writing, 
informing him of VA's obligations to him 
under the law with respect to the issues 
listed on the title page of this action.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and the 
implementing regulations are fully 
complied with and satisfied. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Thereafter, the RO should review 
the claims file and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required to 
comply with the VCAA.     

5.  The veteran should also be informed 
in writing of the recent amendments to 
38 C.F.R. § 3.317 regarding claims due to 
undiagnosed illness, which became 
effective June 10, 2003.  See 68 Fed. 
Reg. 34,539 (June 10, 2003).  The veteran 
is entitled to the application of the 
versions of the regulations that are more 
favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); but see, 
VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000) 
(only the earlier version of the 
regulation is to be applied for the 
period prior to the effective date of the 
change).  

6.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO, to include 
any relevant amendments to the law, 
including 38 C.F.R. § 3.317.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, to include notice 
of the amended regulation of 38 C.F.R. 
§ 3.317, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



